       Case 5:18-cv-02585-NC Document 389 Filed 11/06/19 Page 1 of 2



 1   LiLaw Inc., a Law Corporation                  JAMES McMANIS (40958)
     J. James Li, Ph.D. (SBN 202855)                ELIZABETH PIPKIN (243611)
 2   Email: lij@lilaw.us                            CHRISTINE PEEK (234573)
                                                    CHRISTOPHER ROSARIO (326436)
 3   Andrew M. Pierz (SBN 292970)                   McMANIS FAULKNER
     5050 El Camino Real, Suite 200                 a Professional Corporation
 4   Los Altos, California 94022                    50 West San Fernando Street, 10th Floor
     Telephone: (650) 521-5956                      San Jose, California 95113
 5   Facsimile: (650) 521-5955                      Telephone:     (408) 279-8700
                                                    Facsimile:     (408) 279-3244
 6 Attorneys for Plaintiff and Counter-Defendant    Email:         epipkin@mcmanislaw.com
   Citcon USA LLC, and Counter-Defendant
 7 Wei Jiang                                        Attorneys for Defendants and Counter-
                                                    Claimants, RiverPay Inc., a Canadian
 8                                                  corporation, RiverPay, Inc., a Delaware
                                                    corporation, and Kenny E Shi, and defendant
 9                                                  Yue (“York”) Hua
10                               UNITED STATES DISTRICT COURT

11                              NORTHERN DISTRICT OF CALIFORNIA

12
     CITCON USA LLC,                                Case No. 5:18-cv-02585-NC
13
                   Plaintiff,                       JOINT SUBMISSION OF PROPOSED
14                                                  SUMMARY OF CASE STATEMENTS
            v.
15
     RIVERPAY INC., a Canadian corporation,
16   RIVERPAY, INC., a Delaware corporation,        Pretrial Conf.: November 20, 2019
     YUE HUA, a.k.a., YORK HUA, an individual,      Time:           2:00 p.m.
17   KENNY E SHI, an individual, and DOES 1         Ctrm:           5, 4th Floor
     through 20,                                    Judge:          The Hon. Nathanael Cousins
18
                   Defendants.
19                                                  Trial Date:    December 9, 2019

20   RIVERPAY INC., a Canadian corporation,
     RIVERPAY, INC., a Delaware corporation,
21   and KENNY E SHI, an individual,
22                 Counter-Claimants,
23          v.
24   CITCON USA, LLC, a California limited
     liability company, WEI JIANG, an individual,
25   and DOES 1 through 20,
26                 Counter-Defendants.
27

28


     JOINT SUBMISSION OF PROPOSED SUMMARY OF CASE STATEMENTS; Case No. 5:18-cv-02585-NC
       Case 5:18-cv-02585-NC Document 389 Filed 11/06/19 Page 2 of 2



 1          Pursuant to Section VIII of ECF 169, the parties jointly submit the attached proposed
 2   summary of case statements:
 3          1.     Attached as Exhibit A is plaintiff’s and counter-defendants’ proposed summary of
 4      case statement.
 5          2.     Attached as Exhibit B is defendants’ and counter-claimants’ proposed summary
 6      of case statement.
 7
     DATED: November 6, 2019                         LILAW, INC.
 8

 9                                                   J. James Li, Ph.D.
                                                     J. JAMES LI
10                                                   ANDREW M. PIERZ
11                                                   Attorneys for Plaintiff and Cross-Defendants
12
     DATED: November 6, 2019                         McMANIS FAULKNER
13

14                                                   /s/ Christine Peek
                                                     CHRISTINE PEEK
15
                                                     Attorneys for Defendants and Cross-
16                                                   Complainants
17

18

19

20

21

22

23

24

25

26

27

28

                                             1
     JOINT SUBMISSION OF PROPOSED SUMMARY OF CASE STATEMENTS; Case No. 5:18-cv-02585-NC
